EXHIBIT 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER OF USD ENERGY CORP. PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report of USD ENERGY CORP. (the Company) on Form 10-Q for the period ending June 30, 2009,, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Jeff Ritchie, the Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Quarterly Report on Form 10-Q for the period ending June 30, 2009,, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q for the period ending June 30, 2009,, fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 28, 2009 /s/ Bethany Tebbe Bethany Tebbe Chief Financial Officer
